Title: To George Washington from David Stuart, 2 June 1790
From: Stuart, David
To: Washington, George



Dear Sir,
Abingdon [Va.] 2nd June—1790

The accounts of your recent illness having just reached this place on my return, I delayed writing, ’till I could again congratulate you on the reestablishment, of your health; which I now do most sincerely, both on your account, and on that of your Country—I fear much, that the great change which has been unavoidably made, in your accustomed mode of living, by your office; has been the cause of both the attacks you have so unfortunately been subject to—I have understood, that you had some

intention before your late illness, of visiting Virginia this Summer for your health. I hope you will now think it ind⟨i⟩spensably necessary.
Your several letters, all, came safe to hand—You have indeed reason to think the business with Alexander a strange affair—That the lawyers were completely ignorant of the real merits of the cause before it was ready for trial, may be concluded from their advise then to me, to suffer a nonsuit if I could not succeed in a compromise, which they thought most advisable—Had this advise been given earlier, I have no doubt, but it might have been accomplished on better terms—Mr Randolph is I think principally to blame, who brought the suit in Mr Custis’s lifetime, and ought surely to have known, whether the money was a legal tender or not—It gives me however, much pleasure to find, that the relinquishment of the bargain is universally approved of; and considered as a fortunate event for the estate. But, I shall have much trouble with Alexander still, before all matters are completed; as he cannot prevail on himself to name any one on his part to value the rents, and objects to those I have named, tho’ he has no right to do it.
The suit with Coll Basset is again continued; and I am not displeased at it, as it was set to the last of the Court; when there is but a bad chance of getting a tolerable jury, from the people being worried ⟨much⟩ by their service, in the commencement It will now come on early at the nextterm, when I hope a good one may be got—The Coll and his sons, are very indefatigable in their searches after an advertisement put into the papers in the 78, by Mr Custis they say, in which he calls on all indebted to him to make payments to Posey—Admitting he did so at that time, I think he may have seen enough to have changed his mind in the 79, & 80, when the payments were made to Posey; tho he may not have been prudent enough, from his unfortunate confidence in Posey, to have revoked this power in the same public manner—His retention of the bonds notwithstanding those payments, is I think a confirmation of the opinion, that they were made either without his knowledge, or at least his approbation—Coll Innis thinks it important for our side, to know before trial, whether there ever was such an advertisement or not, and has directed me to search for that purpose—He has already searched with the Printers without success—As you have

a considerable collection at Mt Vernon, of news-papers, I must beg your permission to examine them, and take it if found.
I fear from the large payment I am to make Alexander this month, I shall not have it in my power to discharge your annuity this Spring—I hope from the fine prospect for wheat below, to be able to do it either entirely, or in a great measure pretty early in the fall. Mr Macaulay, who purchased the wheat and corn of the last year, having failed to pay, has been the occasion of the ballance of the former year’s annuity, not being paid up yet—As he has now given the strongest assurances that it shall be immediately paid; I shall on recieving it, pay it to the Major.
I shall now endeavour to give you, all the information I have been able to collect during my journey, respecting the present temper of mind of the people of this State; so far as I can judge, from those I mixed with, and from what I could hear—I could wish indeed, to speak more favourably of it; but it appears to me, that the late transactions of Congress, have soured the Public mind to a great degree; which was just recovering from the fever which the Slave business had occasioned, when the late much agitated question of the State debts came on—With respect to the Slave business, I am informed by Mr Lomax, whom I met on his return from Pittsylvania, that great advantage⟨s⟩ had been taken of it in that distant quarter, by many who wished to purcha⟨se⟩ slaves, circulating a report that Congress were about to pass an act for their ge⟨ne⟩ral emancipation—This occasioned su⟨ch⟩ an alarm, that many were sold for the merest trifle—That the sellers were of course much enraged at Congress, for taking up a subject which they were precluded by the Constitution from medling with for the present, and thus furnishing the occasion for the alar⟨m wc[h]⟩ induced them to sell—As the people ⟨of⟩ that part of the Country were before much opposed to the Government, it may naturally be supposed, that this circumstance has embittered them much more against it—as to the assumption of the State debts, I scarce think it would be a measure generally acceptable on any principles—On such as have been contended for, I hardly think it would be acquiesced in by this State—How far indeed, a certain degree of shame or obstinacy natural to the human mind, which acts as a constant check on every rising disposition to depart from a cause or side once resolutely espoused; would continue to operate, I

know not—But setting this aside, I think I should not be far wrong in saying, there would be as nearly an unanimity of opi[ni]on for an opposition, as perhaps could ever be expected on any subject—There is I think in general, in consequence of these two instances, a strong apprehension, that the predictions relative to the grasping at power by unwarrantable contructions of the Constitution will be verifyed—On these two subjects at least, it is observed by most, (for there are some who after a proper liquidation, and allowance of credit to the States, for what has been paid, approve of the Assumption) that the Constitution appeared so clear, as to be incapable of misconstruction, by tho⟨se⟩ who wished to make it a rule and guide to their conduct.
At any rate on a subject of such importance, which may be considered as doubtfull in any shape, under the Constitution, it would at least have been prudent in the Members, to have consulted the general sentiment entertained of it, in their respective States—But it really appears, as if they were so charmed with the plenitude of their powers, as to have considered this as a degrading step—a strong suspicion too is entertained, from the number of Speculators, who have been traversing the State purchasing up State Securities, that there is a good deal of selfishness mixed with the plan—and this perhaps causes it to be viewed with more particular dislike—Mr Maddison’s conduct on this business has gained him great popularity, even among those, who were illiberal enough, to pass severe censures on his motives respecting his discrimination plan.
As I passed through Richmond, the news of the rejection of the motion made by Mr Lee, for opening the doors of the Senate, agreeable to his instructions from our Legislature, had just arrived—It occasioned much disgust—But the manner of the rejection seemed to be as offensive, as the rejection itself—It being said, that after speaking two days ably on the subject, without recieving an answer, the question was called for and lost; no one voting wi⟨th⟩ him but his Collegue, and Mr Ma⟨clay.⟩ It is supposed, it will be productive of an application from our Legislature, to the other States calling on them, to join them in similar instructions to their Members—It is a pity the public wish (as I believe it to be) in so trivial a matter, cannot be gratifyed—The slowness with which the business is carried on, is another cause

of complaint—Congress it is said, sit only four hours a day, and like School boys observe every Saturday as a Holyday. If this be true, it is certainly trifling with their Constituents in the extreme, who pay them liberally, and have therefore a right to expect more diligence from them. It is the more unfortunate as it is represented at the same time, that they generally live for two dollars a day—I have now, gone throu⟨gh⟩ the Catalogue of Public discontents, and it really pains me much, and I believe every friend to the government, to think that there should be so much cause for them; and that a spirit so subversive of the true principles of the Constitution, productive of jealousies alone, and fraught with such high ideas of their power, should have manifested itself at so early a period of the Government—If Mr Henry has sufficient boldness to aim the blow at it’s existence, which he has threatened, I think he can never meet with a more favourable opportunity; if the assumption should take place on the principles on which it has been contended for; and I understand that tho’ lost at present it is to be again brought on—But I doubt much, whether he possesses so adventurous a spirit—It will be the fault of those who are the promoters of such disgustfull measures, if he ever does, or indeed any one else—I believe it has even been considered as a maxim in Governments recently established, and which depend on the affections of the people, that what is rigidly right ought not to be the only standard of conduct with those who govern—Their inclinations & passions too, must be consulted more or less, in order to effict ultimately what is right⟨.⟩ How much more ought this to be do⟨ne⟩ when it rests solely on a construction of their powers, whether a measure in contemplation ought to be carried into execution or not?
A member of the Co⟨un⟩cil, who wrote privately to Mr Henry, to know if he would accept of the office of Senator in Congress, if appointed, shewed me his answer, in which he declines it, and says he was too old to fall into those aukward imitations which were now become fashionable—From this expression, I suspect the old Patriot has heard some extraordinary representations of the Etiquette established at your levees⟨.⟩ Those of his party no doubt think they promote themselves in his good opinion by such high colouring—It may not be amiss therefore to inform you, that Bland is among the dissatisfyed on this score—I am

informed by good authority, that he represented, that there was more pomp used there, than at St James’s, where he had been, and that your bows were more distant & stiff—This happened at the Governor’s table in Richmond—By such accounts, I have no doubt the party think to keep alive the opposition and aversion to the Government, & probably too, to make Proselytes to their opinions.
You have no doubt heard of the number of vessells, we have had this winter at our Ports in this State⟨.⟩ It is mortifying to think how fiew of them have been American—one of the great benefits expected from the operation of the general Government was an encouragement to our own vessells⟨;⟩ and I think Maddison’s plan of the last year would have had the desired effect—It seems to give pleasure, that something of that sort is now in contemplation—I mean to the Americans, for it will excite a great clamor among the British factors, as it did before—as I think I must now have fatigued you I will conclude with my best respects to Mrs Washington, and your Family—I am Dr Sir with great respect Your affecte Servt

D:d Stuart

